DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/174,788 filed on 2/12/21 with effective filing date 10/4/2016. Claims 1-9 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-11 of US 10,958, 903. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 10,958,903
Current Application
1. An image decoding method comprising: deriving a primary intra prediction mode of a current block by decoding a bitstream, wherein the primary intra prediction mode is derived based on a first MPM list including at least one candidate mode and a second MPM list including at least one candidate mode; deriving an intra prediction mode of the current block by modifying the primary intra prediction mode, in case the primary intra prediction mode is a directional prediction mode; generating a prediction block for the current block by performing intra prediction for the current block based on either the primary intra prediction mode or the derived intra prediction mode; and reconstructing the current block based on the prediction block.
1. An image decoding method comprising: deriving a primary intra prediction mode of a current block by decoding a bitstream; deriving an intra prediction mode of the current block by modifying the primary intra prediction mode, in case the primary intra prediction mode is a directional prediction mode; generating a prediction block for the current block by performing intra prediction for the current block based on either the primary intra prediction mode or the derived intra prediction mode; and reconstructing the current block based on the prediction block.
6. An image encoding method comprising: determining an intra prediction mode of a current block; generating a prediction block for the current block by performing intra prediction for the current block based on the intra prediction mode; and determining and encoding a primary intra prediction mode of the current block based on the intra prediction mode, wherein the primary intra prediction mode is encoded based on a first MPM list including at least one candidate mode and a second MPM list including at least one candidate mode, wherein the primary intra prediction mode is a directional prediction mode.
5. An image encoding method comprising: determining an intra prediction mode of a current block; generating a prediction block for the current block by performing intra prediction for the current block based on the intra prediction mode; and determining and encoding a primary intra prediction mode of the current block based on the intra prediction mode, wherein the primary intra prediction mode is a directional prediction mode.
	
11. A non-transitory computer readable recording medium storing a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises information on prediction of a current block, the information on prediction of the current block is decoded and used to derive a primary intra prediction mode, wherein the primary intra prediction mode is derived based on a first MPM list including at least one candidate mode and a second MPM list including at least one candidate mode, the primary intra prediction mode is used to derive an intra prediction mode of the current block, in case the primary intra prediction mode is a directional prediction mode, the primary intra prediction mode or the derived intra prediction mode is used to generate a prediction block for the current block by performing intra prediction for the current block, and the prediction block is used to reconstruct the current block, wherein the primary intra prediction mode is mapped to the intra prediction mode of the current block.
9. A non-transitory computer readable recording medium storing a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises information on prediction of a current block, the information on prediction of the current block is decoded and used to derive a primary intra prediction mode, the primary intra prediction mode is used to derive an intra prediction mode of the current block, in case the primary intra prediction mode is a directional prediction mode, the primary intra prediction mode or the derived intra prediction mode is used to generate a prediction block for the current block by performing intra prediction for the current block, and the prediction block is used to reconstruct the current block, wherein the primary intra prediction mode is mapped to the intra prediction mode of the current block.






Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US2016/0345012 A1 in view of Park US 2016/0353103 A1.    
Per claim 1, Lee et al. discloses an image decoding method comprising: deriving a primary intra prediction mode of a current block by decoding a bitstream (para: 115, e.g. 71, e.g. encoding and decoding an intra prediction mode of a current block by using a plurality of candidate intra prediction modes may derive a plurality of candidate intra prediction modes by using sequential, additional candidate intra prediction mode(s) for encoding and decoding an intra prediction mode of a current block); deriving an intra prediction mode of the current block by modifying the primary intra prediction mode (para: 116-117, e.g. an intra prediction mode used as a candidate intra prediction mode among sequential, additional intra prediction modes may be different from the candidate intra prediction modes derived from neighboring blocks). 
Lee et al. fails to explicitly disclose in case the primary intra prediction mode is a directional prediction mode; generating a prediction block for the current block by performing intra prediction for the current block based on either the primary intra prediction mode or the derived intra prediction mode; and reconstructing the current block based on the prediction block.
Park however in the same field of endeavor teaches in case the primary intra prediction mode is a directional prediction mode (para: 43 & 67, e.g. the scanning type may vary depending on a directional intra prediction mode and the size of a transform block; the intra prediction mode corresponding to the prediction mode index in a state where the planar mode, the DC mode, and the directional modes are arranged in this order may be set as the intra prediction mode of the current block); generating a prediction block for the current block by performing intra prediction for the current block based on either the primary intra prediction mode or the derived intra prediction mode; and reconstructing the current block based on the prediction block (para: 26-27, e.g. the intra prediction module 110 creates an intra prediction block using reconstructed pixels of a picture or slice to which a current block belongs; intra prediction module 110 selects one of a predetermined number of intra prediction modes depending on the size of the current block to be prediction-encoded and creates a prediction block depending on the selected intra prediction mode). 
Therefore, in view of disclosures by Park, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al. and Park to in order to enable efficiently storing and transmitting video data.
Per claims 2 & 6, Lee et al. further teaches the method of claim 1, wherein the deriving the intra prediction mode based on the primary intra prediction mode is performed based on a shape of the current block  (para: 46-47, e.g. a single coding block may be partitioned into prediction blocks, the shape of one prediction block may be different from the shape of the remaining prediction blocks; at the time of configuring prediction blocks for performing intra prediction based on coding blocks, if a prediction block does not correspond to the minimum coding block, intra prediction may be carried out without dividing the prediction block into a plurality of prediction blocks (N.times.N)).
Per claims 3 & 7, Lee et al. further teaches the method of claim 2, wherein the deriving the intra prediction mode based on the primary intra prediction mode is performed in case the shape of the current block is a predetermined shape  (para: 46-47, e.g. a single coding block may be partitioned into prediction blocks, the shape of one prediction block may be different from the shape of the remaining prediction blocks; at the time of configuring prediction blocks for performing intra prediction based on coding blocks, if a prediction block does not correspond to the minimum coding block, intra prediction may be carried out without dividing the prediction block into a plurality of prediction blocks (N.times.N)).
Per claim 4, Lee et al. further teaches the method of claim 1, wherein, in case the primary intra prediction mode is a non-directional prediction mode, the deriving the intra prediction mode based on the primary intra prediction mode is not performed, and the intra prediction for the current block is performed based on the primary intra prediction mode.
Per claim 5, Lee et al. discloses an image encoding method comprising: determining an intra prediction mode of a current block (para: 116-117, e.g. an intra prediction mode used as a candidate intra prediction mode among sequential, additional intra prediction modes may be different from the candidate intra prediction modes derived from neighboring blocks).
Lee et al. fails to explicitly disclose generating a prediction block for the current block by performing intra prediction for the current block based on the intra prediction mode; and determining and encoding a primary intra prediction mode of the current block based on the intra prediction mode, wherein the primary intra prediction mode is a directional prediction mode.
Park however in the same field of endeavor teaches generating a prediction block for the current block by performing intra prediction for the current block based on the intra prediction mode (para: 26-27, e.g. the intra prediction module 110 creates an intra prediction block using reconstructed pixels of a picture or slice to which a current block belongs; intra prediction module 110 selects one of a predetermined number of intra prediction modes depending on the size of the current block to be prediction-encoded and creates a prediction block depending on the selected intra prediction mode); and determining and encoding a primary intra prediction mode of the current block based on the intra prediction mode, wherein the primary intra prediction mode is a directional prediction mode (para: 28, e.g. the transform and quantization module 130 transforms and quantizes a residual block of the prediction block created by the intra prediction module 110 or the inter prediction module 120; the transform is performed using one-dimensional transform matrixes in the horizontal and vertical directions).
Therefore, in view of disclosures by Park, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al. and Park to in order to enable efficiently storing and transmitting video data.
Per claim 8, Lee et al. further teaches the method of claim 5, wherein, if the intra prediction mode is a non-directional prediction mode, the intra prediction mode, instead of the primary intra prediction mode, is encoded into a bitstream (para:53-54, e.g. a prediction mode in intra prediction may be further divided into a directional prediction mode utilizing reference pixel information along a prediction direction and a non-directional prediction mode not utilizing directional information at the time of carrying out prediction; if the size of a prediction block is different from the size of a transform block, intra prediction may be carried out using reference pixels based on transform block).
Per claim 9, Lee et al. discloses a non-transitory computer readable recording medium storing a bitstream which is received (para: 95, the memory 240 may store a reconstructed picture or block so that the reconstructed picture or block can be used as a reference picture or reference block and may provide the reconstructed picture to an output unit), decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises information on prediction of a current block (para: 115, e.g. 71, e.g. encoding and decoding an intra prediction mode of a current block by using a plurality of candidate intra prediction modes may derive a plurality of candidate intra prediction modes by using sequential, additional candidate intra prediction mode(s) for encoding and decoding an intra prediction mode of a current block), the information on prediction of the current block is decoded and used to derive a primary intra prediction mode (para: 116-117, e.g. an intra prediction mode used as a candidate intra prediction mode among sequential, additional intra prediction modes may be different from the candidate intra prediction modes derived from neighboring blocks), the primary intra prediction mode is used to derive an intra prediction mode of the current block (para: 116-117, e.g. an intra prediction mode used as a candidate intra prediction mode among sequential, additional intra prediction modes may be different from the candidate intra prediction modes derived from neighboring blocks).
Lee et al. fails to explicitly disclose in case the primary intra prediction mode is a directional prediction mode, the primary intra prediction mode or the derived intra prediction mode is used to generate a prediction block for the current block by performing intra prediction for the current block, and the prediction block is used to reconstruct the current block, wherein the primary intra prediction mode is mapped to the intra prediction mode of the current block.
Park however in the same field of endeavor teaches in case the primary intra prediction mode is a directional prediction mode (para: 43 & 67, e.g. the scanning type may vary depending on a directional intra prediction mode and the size of a transform block; the intra prediction mode corresponding to the prediction mode index in a state where the planar mode, the DC mode, and the directional modes are arranged in this order may be set as the intra prediction mode of the current block), the primary intra prediction mode or the derived intra prediction mode is used to generate a prediction block for the current block by performing intra prediction for the current block, and the prediction block is used to reconstruct the current block, wherein the primary intra prediction mode is mapped to the intra prediction mode of the current block (para: 26-27, e.g. the intra prediction module 110 creates an intra prediction block using reconstructed pixels of a picture or slice to which a current block belongs; intra prediction module 110 selects one of a predetermined number of intra prediction modes depending on the size of the current block to be prediction-encoded and creates a prediction block depending on the selected intra prediction mode).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al. US 2015/0043634 A1, e.g. determining whether an intra prediction mode of each neighboring block in multiple neighboring blocks of a current block is applicable to the current block; and obtaining multiple mapped intra prediction modes of the current block according to a result. 
	Zhao et al. US 8000390 B2, e.g. the method selects the candidate intra prediction mode for the 
block of samples based on the directional information, thus providing an efficient prediction-mode selection and fast intra prediction mode selection for 8x8 luma prediction. 
	Gro et al. US 2012/0177113 A1, e.g. a picture is divided into blocks and the intra 
mode prediction is performed on a block basis. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485